Gunderson, J.,
dissenting:
In my view, if an adult performs an act of cunnilingus on a ten-year-old female child, the felony of lewdness with a minor is committed. NRS 201.230(1). In Justice Mowbray’s view, such conduct is not “lewdness with a minor” because, he thinks, cunnilingus is an “infamous crime against nature” whatever the participants’ ages may be. With that reasoning, he proposes that we affirm an order granting habeas corpus and dismissing the defendant from custody.
I must emphatically dissent. Even assuming the defendant can be found and re-charged, he will likely escape accountability for his alleged offense, as a direct result of the reasoning employed in Justice Mowbray’s opinion. Manifestly, any state action which stigmatizes cunnilingus as such, whether by statute or by judicial construction of a statute, is subject to serious question on several federal grounds. Any lawyer must realize the United States Supreme Court is unlikely to agree with Justice Mowbray that a woman may be charged with a felony if she submits to cunnilingus.
What will become of this case, as a result of reading the defendant’s alleged conduct out of the “lewdness with a minor” statute, where it belongs, through Justice Mowbray’s construction of the “infamous crime against nature” statute?